847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Savanah W. SMITH, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 87-3577.
United States Court of Appeals, Federal Circuit.
April 20, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board), affirming the removal of petitioner for unacceptable performance, is affirmed on the basis of the initial decision of the administrative judge of the Board in docket No. SF04328710514,* which became final when the Board in docket No. SF04328710154* denied petitioner's petition for review of that decision.



*
 The Board docket numbers are so shown in the file of this case